


110 HRES 449 IH: Encouraging the Federal Government and

U.S. House of Representatives
2007-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 449
		IN THE HOUSE OF REPRESENTATIVES
		
			May 24, 2007
			Mr. Tancredo (for
			 himself, Ms. Ros-Lehtinen,
			 Mr. Poe, Mr. McCotter, and Mr. Wolf) submitted the following resolution;
			 which was referred to the Committee on
			 Foreign Affairs, and in addition to the Committee on
			 Financial Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		RESOLUTION
		Encouraging the Federal Government and
		  State and municipal governments, universities, companies, and other
		  institutions in the United States, and all Americans to divest from companies
		  that do business with Sudan.
	
	
		Whereas in the 108th Congress, the House of
			 Representatives adopted House Concurrent Resolution 467 on July 22, 2004, by a
			 unanimous vote of 422–0, which—
			(1)declares that the
			 atrocities unfolding in the Darfur region of Sudan are genocide;
			(2)declares that the
			 Government of Sudan has violated the Convention on the Prevention and
			 Punishment of the Crime of Genocide;
			(3)urges the
			 Administration to seriously consider multilateral intervention to stop genocide
			 in Darfur should the United Nations Security Council fail to act; and
			(4)calls on the
			 Administration to impose targeted sanctions, including visa bans and the
			 freezing of assets of the Sudanese National Congress and affiliated businesses
			 and individuals directly responsible for the atrocities in Darfur;
			Whereas in the 109th Congress, the House of
			 Representatives passed H.R. 3127, the Darfur Peace and Accountability Act of
			 2006, on April 5, 2006, by a vote of 416–3, which—
			(1)appeals to the
			 international community, including the United Nations, the European Union, and
			 the North Atlantic Treaty Organization (NATO), to immediately mobilize
			 sufficient political, military, and financial resources to support and expand
			 the African Union Mission in Sudan (AMIS); and
			(2)blocks assets and
			 restricts travel of any individual the President determines is responsible for
			 acts of genocide, war crimes, or crimes against humanity in the Darfur region
			 of Sudan;
			Whereas on September 9, 2004, former Secretary of State
			 Colin Powell stated before the Committee on Foreign Relations of the Senate
			 that genocide was being committed in the Darfur region of Sudan and that the
			 Government of Sudan and the government-supported Janjaweed militias bear
			 responsibility for the genocide;
		Whereas on September 21, 2004, President George W. Bush
			 affirmed the Secretary of State’s finding in an address before the United
			 Nations General Assembly, stating that the world is witnessing terrible
			 suffering and horrible crimes in the Darfur region of Sudan, crimes the
			 Government of the United States has concluded are genocide;
		Whereas, although the Government of the United States
			 currently bans United States companies from conducting business operations in
			 Sudan, millions of Americans are inadvertently supporting the Government of
			 Sudan by investing in foreign companies that conduct business operations in
			 Sudan that disproportionately benefit the Sudanese regime in Khartoum;
		Whereas the States of Illinois, New Jersey, Oregon, and
			 Maine have passed legislation mandating divestment of State funds from
			 companies that conduct business operations in Sudan;
		Whereas the States of Connecticut, Ohio, and Vermont have
			 passed nonbinding divestment legislation with respect to Sudan;
		Whereas Providence, Rhode Island, New Haven, Connecticut,
			 and other cities have passed legislation mandating divestment of city funds
			 from companies that conduct business operations in Sudan;
		Whereas Amherst, Boston University, Brandeis, Brown,
			 Columbia, Dartmouth, Harvard, Middlebury, Oberlin, Princeton, the
			 Reconstructionist Rabbinical College, Samford, Simmons, Smith, Stanford,
			 Trinity, the University of California, the University of Colorado, the
			 University of Maryland, the University of Pennsylvania, the University of
			 Southern California, the University of Vermont, the University of Washington,
			 Williams, and Yale have divested their funds from, or placed restrictions on
			 investment of their funds in, certain companies that conduct business
			 operations in Sudan;
		Whereas divestment has proven effective in similar
			 situations, as in 1986, when State pension funds and university endowments were
			 divested from companies that conducted business operations in South Africa,
			 which was critical to ending apartheid in that country, and by 1994, when the
			 first free elections in South Africa took place, a substantial number of
			 States, counties, cities, universities, and colleges in the United States had
			 adopted partial or total divestment policies; and
		Whereas the business operations of companies in countries
			 that perpetrate grave abuses of human rights, especially the uniquely monstrous
			 crime of genocide, are of material financial concern to United States investors
			 even when these operations represent a small fraction of a company’s total
			 business: Now, therefore, be it
		
	
		That the House of Representatives—
			(1)calls upon the Government of Sudan to end
			 the violence it is perpetrating against the people of Darfur and enter into
			 peace talks with those factions in Darfur that are non-signatories of the
			 Darfur Peace Agreement; and
			(2)until such time as
			 the Government of Sudan has taken the actions described in paragraph
			 (1)—
				(A)encourages the Federal Government and State
			 and municipal governments to divest from companies that do business with
			 Sudan;
				(B)encourages universities, companies, and
			 other institutions in the United States to divest from companies that do
			 business with Sudan; and
				(C)encourages all Americans to divest from
			 companies that do business with Sudan.
				
